Citation Nr: 1424697	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  09-12 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for the residuals of a right knee injury. 

2. Entitlement to service connection for a right ankle disorder, to include as secondary to a right knee injury. 

3. Entitlement to service connection for a right foot disorder, to include as secondary to a right knee injury. 

4. Entitlement to service connection for a low back disorder, to include as secondary to a right knee injury. 

5. Entitlement to service connection for a right hand disorder, to include as secondary to service-connected residuals of a right thumb fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1968. This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The issue of entitlement to service connection for a right hand disorder is the subject of a remand which follows the Board's decision.  


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran's current right knee disorder is related to his military service or to any incident therein. 

2.  The evidence of record does not show that the claimed right ankle, right foot, and low back disorders are related to his military service or to any incident therein, and is not related to a service-connected disorder.

3.  The only service-connected disorder is degenerative joint disease of the right thumb, as a residual of a fracture of the right thumb.  


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated by active military service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013). 

2.  A right ankle disorder, was not incurred in or aggravated by active military service, may not be presumed to have been so incurred, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013). 

3.  A right foot disorder, was not incurred in or aggravated by active military service, may not be presumed to have been so incurred, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

4.  A low back disorder, was not incurred in, or aggravated by, active military service, may not be presumed to have been so incurred, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013). 

The Veteran was provided notice the requisite notice in correspondence dated March and April 2008, which was prior to the rating action which denied service connection.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has neither alleged nor demonstrated any prejudice with 

regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The Board has previously remanded the Veteran's case in January 2011 to obtain additional medical records including service department morning reports and to afford the Veteran VA examinations.  After the remand, reasonable efforts to obtain all records identified by the Veteran had been made and all available records have been obtained.    

VA has obtained available service treatment records; VA medical records; VA examination reports, assisted the Veteran in obtaining evidence; and, afforded him the opportunity to present, testimony, written statements and evidence.  All known, identified, and available records relevant to the issue on appeal have been obtained and associated with the evidence of record and he has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran was afforded several VA examinations in conjunction with his claims for service connection which are adequate.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537   (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Generally, service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including arthritis, will be presumed it becomes manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection is also warranted for a disability which is aggravated by, proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  

I.  Right Knee

The Veteran claims service connection for the service connection for residuals of a right knee injury.  In written statements and his October 2010 testimony before the Board, the Veteran testified that he fell in a rut injuring his right knee while stationed in Germany in 1967.  He stated that he was told he had dislocated his kneecap, and that he was taken to the base infirmary where a German doctor reduced the dislocation, wrapped the knee with an Ace bandage, and prescribed daily treatment for a week, during which time he was exempted from his regular duties. The Veteran testified that because he was an E5 at the time, his status would have been noted on the morning reports and on the duty rosters. 
He stated that he continued to have problems with the knee after the injury, but never sought treatment for it until 2006. 

The Veteran's service treatment records do not reflect any treatment for a right knee injury, nor does the report of his separation examination in July 1968 note any pertinent complaints, abnormal clinical findings, or diagnosis related to the Veteran's knees.  On the report of medical history conducted in conjunction with his separation examination, the Veteran specifically reported "no" to the question which asked if he had a trick or locked knee.

In May 1996, a VA examination of the Veteran was conducted.  Loose motion of the right knee was noted, with tenderness to palpation in the lateral aspect.  The Veteran reported that both of his knees ached daily, and that he treated the pain with 

over-the-counter pain medication.  He did not report any history of knee injury.  

VA outpatient treatment records dated in June and September 1998 note a history of degenerative joint disease, arthritis, without indicating the specific joints involved.  A January 2001 VA treatment record reveals that the Veteran had complaints of bilateral knee pain, which was essentially the same in each knee.  

VA treatment records dated in February and April 2008 reveal that the Veteran had complaints of right knee pain and reported an "old trauma" although, the specific injury was not indicated.  

A February 2009 VA treatment record identifies that the Veteran had a history of "advanced bilateral knee arthritis," which required multiple steroid injections and knee aspirations.  A recent injury to the right knee was noted; the Veteran fell and landed on his right knee approximately one month earlier.  The diagnosis at this time was right knee arthritis, with effusion.  A magnetic resonance imaging scan of the right knee was ordered and conducted in March 2009; the impression was "small joint effusion, otherwise unremarkable study."  In April 2009, arthroscopic surgery was conducted on the right knee.  

In January 2012, a VA examination revealed similar ranges of motion of both knees, with some pain on the extreme of flexion of the right knee.  X-ray examination revealed mild degenerative joint disease of both knees.  After full examination, with consideration of the evidence of record, and the Veteran's reported history of in-service right knee injury, the examiner's medical opinion was that the Veteran's current mild degenerative joint disease of the right knee was not related to military service or the reported injury therein.  Rather, the examiner's opinion was that the Veteran's right knee mild degenerative joint disease was age and occupation related, as the evidence also revealed mild degenerative joint disease in the left knee.  

The Veteran is competent to report that he experienced right knee pain during service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay 

witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  However, his reports of a right knee injury are inconsistent with the other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  There is no evidence in the service treatment records documenting any right knee injury; a search has failed to produce any morning reports to support the Veteran's assertions; and he did not report a knee injury on his separation examination medical history.  

The Veteran's assertions are also countered by the January 2012 VA medical opinion.  This medical opinion acknowledges the reported history and indicates that the current right knee degenerative joint disease is not associated with service or any claimed injury in service.  The examiner specifically referenced that the objective evidence of record which showed current bilateral degenerative joint disease of both knees, which the examiner found was consistent with being age related and the Veteran's post-service career as a rancher.  

Service connection on the basis of continuity of symptomatology can be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  Arthritis, degenerative joint disease is one of those diseases; however, there is no evidence that the Veteran was diagnosed with arthritis during service.  38 C.F.R. § 3.309(a).  Therefore, service connection on the basis of continuity of symptomatology cannot be established in the present case.  Walker, 708 F.3d at 1333. 

Upon review and consideration of all of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection residuals of a right knee injury.  As such, the doctrine of reasonable doubt is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for the residuals of a right knee injury is not warranted.


II.  Right Ankle, Right Foot, and Low Back

The Veteran has claims service connection for right ankle, right foot, and low back disorders secondary to the claimed right knee injury.  Specifically he claims that abnormal gait from his right knee has caused him to develop these disorders.  

Review the Veteran's service treatment records fails to show any complaints of, or treatment for any right ankle, right foot, or low back disorder during service.  All physical findings on separation examination in July 1968 were normal.  

On a VA examination in May 1996, the Veteran's gait was within normal limits.  The Veteran complained of low back pain, and right sided tenderness was noted on examination.  The diagnosis was chronic low back pain.  

At a January 2012 VA examination, the diagnosis was mild degenerative joint disease of the lumbar spine and mild bilateral calcaneal spurs.  The examiner indicated that none of these disorders were related to the Veteran's military service or the Veteran's right knee mild, degenerative joint disease.  

Simply put there is no evidence of any right ankle, right foot, and/or low back injury or disorder during service.  There is no medical or probative evidence linking any current disorder to service or the degenerative joint disease of the right knee, which by this decision has been denied service connection.  There is no evidence linking the claimed disorders of the lower body to the Veteran's only service-connected disorder, a right thumb disability.  

Upon review and consideration of all of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for right ankle, right foot, and low back disorders.  As such, the doctrine of reasonable doubt is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for right ankle, right foot, and low back disorders is not warranted.


ORDER

Service connection for residuals of a right knee injury is denied. 

Service connection for a right ankle disorder, to include as secondary to a right knee injury, is denied. 

Service connection for a right foot disorder, to include as secondary to a right knee injury, is denied. 

Service connection for a low back disorder, to include as secondary to a right knee injury, is denied. 


REMAND

Service connection has been established for residuals of a right thumb, first metacarpal fracture; service treatment records indicate this injury was sustained in September 1967, when the Veteran fell playing football.  At his Board hearing, the Veteran testified that his right hand was crushed, fracturing his thumb, when a file cabinet fell on it while he was loading a truck during service; he described problems he had with his fingers during service and subsequently.  He was afforded a VA compensation examination in November 2007, to assess any current impairment of his right thumb.  In January 2012 another VA examination of the Veteran was conducted.  However, the medical opinion expressed on the examination report is inadequate as it did not address whether the Veteran's service-connected right thumb disability aggravates the claimed right hand disorder.  

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is remanded for the following action:

1.  Return the claims file to the examiner who conducted the January 2012 VA hand examination of the Veteran.  If this examiner is not available, forward the claims file to a physician of appropriate expertise.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  

Based on a review of the evidence the examiner must indicate whether the any current right hand disorder of the Veteran, not including the service-connected residuals of fracture of the right thumb, including arthritis, is due to or aggravated by the service-connected right thumb disability.   

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

2.  The medical report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, corrective procedures must be implemented. 

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim for service connection for a right hand disorder, to include as secondary to service-connected residuals of a right thumb fracture, must be readjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


